Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 12/29/2020 has been entered, considered, and an action on the merits follows.
Response to Arguments
Previous rejection of claims 1-10 under 35 USC 112(b) have been withdrawn due to the amended claims. However, the amended claims present new rejections under 35 USC 112(b). See below for more detail.
Applicant’s arguments, see pg 6, with respect to the rejection of claims 1 and 6 under 35 USC 102(a)(1) as being anticipated by Hasegawa (JP 2013188770 A) have been fully considered but are not persuasive. Applicant’s claim 4 has been amended to incorporate subject matter of claim 1 and claim 3. However, claim 4 now recites a method for performing a bending process on an end portion of a workpiece (Lines 1-14) and then recites a condition “when a shape of the end portion is different in a movement direction of a processing tool…” and provides further steps for bending the end portion of a workpiece that has different cross sections (Lines 14-45). Therefore, given that lines 14-45 recite a separate condition where the end portion has different cross sections, Hasegawa still applies to method of claim 4 (Lines 1-14 where the method is bending an end portion not having different cross sections). See rejection under 35 USC 102(a)(1) below for more detail.

Applicant’s arguments, see pgs 6-9, with respect to the rejection of claims 4 and 9 under 35 USC 103 as being upatentable over by Sato (US 8,726,708 B2) in view of Tsuda (US 9,132,466 B2) have been fully considered and are persuasive. The examiner agrees that while Sato discloses a workpiece having an end portion shape that is different in a movement direction of the processing tool and Tsuda teaches the number of bending steps are determined based on an elongation rate of the workpiece, neither reference determines the number of bending steps based on the calculated values and determination map as claimed. Therefore, Sato in view of Tsuda, will no longer be applied. However, given the same reasoning above in section 4 regarding Hasegawa, Tsuda can be applied to reject claims 4 and 9. See citation of pertinent, but not relied on art below for more detail. 
Specification
The disclosure is objected to because of the following informalities:
Pg 28, Line 19 recites “61.92”. This should read -- 62.61 -- in order to match the calculation shown in Line 19 and the chart from Fig 12. Appropriate correction is required.
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9, Line 42 recites “second trajectory determination values”. This should read -- second trajectory determination value --. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, Lines 4-5 recite “a step of obtaining…an end portion length of a bent portion of the end portion”. It is unclear exactly what length of the bent portion is being referred to. Is this a length of a bent portion that is measured before any bending 
[Claim 4, Lines 29-30] and [Claim 9, Line 28-29] each recite “a value obtained by dividing the first difference by the end portion length or both”. However it is unclear what the “or both” is referring to. Is it intending to give the option of dividing the first difference by the end portion length or divided by the end portion length along with another value? If so, what is the other value? Or is “or both” intending to refer to both the “first difference between the pre-processed angle and the intended angle of the first cross section” and “a value obtained by dividing the first difference by the end portion length”? If this is the case, how can the first trajectory determination value be “both” of these values? Should it only be a single value? 
[Claim 4, Lines 34-35] and [Claim 9, Line 33-34] each recite “a value obtained by dividing the second difference by the end portion length or both”. However it is unclear what the “or both” is referring to. Is it intending to give the option of dividing the second difference by the end portion length or divided by the end portion length along with another value? If so, what is the other value? Or is “or both” intending to refer to both the “second difference between the pre-processed angle and the intended angle of the second cross section” and “a value obtained by dividing the second difference by the end portion length”? If this is the case, how can the second trajectory determination value be “both” of these values? Should it only be a single value?
Claim 9, Lines 4-5 recite “obtains…an end portion length of a bent portion of the end portion”. It is unclear exactly what length of the bent portion is being referred to. Is this a length of a bent portion that is measured before any bending process is performed? Or is this length measured after the bending operation has been completed. For examination purposes, the examiner will interpret this limitation as “a step of obtaining…an end portion length of a bent portion of the end portion before processing”.
Claim 9, Line 14 recites “wherein when a shape of the end portion of the workpiece is different in a movement direction of the processing tool, the control unit determines”. However, this conditional phrase ‘when’ renders the claim indefinite because it is unclear what is required of the control unit when the shape of the end portion is not different in a movement direction of the processing tool. Are the calculations of the first and second trajectories still required? Is the use of the determination map still required?
Claim 10 recites “wherein in the determination map”. This renders the claim indefinite because it further defining the determination map from claim 9 which has not been positively recited.
Note, no prior art rejection is being applied to claims 5 and 10. However, if the 112(b) rejections are overcome by amending the claims, an art rejection might be made because the scope of the claims may change.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (JP 201388770 A).
Regarding Claims 4 and 9, it is noted that the recitation of “wherein when a shape of the end portion of the workpiece is different in a movement direction of the processing tool” (Claim 4, Lines 14-15 and Claim 9, Lines 14-15) implies that the steps following only apply to the workpiece when it meets this condition and fails to positively recite the workpiece having a shape different in the movement direction of the processing tool. Therefore the examiner is applying Hasegawa based on the condition where the end portion shape is not different in the movement direction of the processing tool.
Regarding Claim 4, Hasegawa discloses a workpiece bending method for performing a bending process on an end portion (WF) of a workpiece (W1) by a 
Regarding Claim 9, Hasegawa discloses a workpiece bending apparatus (Fig 1) (40) which performs a bending process on an end portion (WF) of a workpiece (W1) by a processing tool (10), the apparatus comprising: a control unit (¶4, Lines 3-5) which obtains a pre-processed angle (90°) of the end portion before processing and an end portion length of a bent portion of the end portion before processing (WF0 length), and determines a number of bending steps to be carried out by the processing tool, a bending angle of each bending step (θ1 and θ2), and an associated trajectory of the processing tool on the basis of the pre-processed 36angle (90°), an intended angle after processing (0°), and the end portion length (¶26, Lines 1-4 describes setting the robot to . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsuda (US 9,132,466 B2) discloses a workpiece bending method which uses a robot (70) and processing tool (10) to bend the end of a workpiece. It takes into account the preprocessing angle and intended angle then calculates the required number of bending steps and trajectory based on the intended angle (Col 8, Lines 28-37 and 54-58).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725